DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species 1- Figures 1A, 1B
Species 2 – Figures 2A, 2B
The species are independent or distinct because:
Species 1 - 1. (Original) An apparatus comprising:
a vessel wall that encloses contiguous first and second volumes of a multipurpose chamber;
a first vacuum-sealable opening in the vessel wall for introducing a semiconductor wafer into the first volume of the multipurpose chamber;
a second vacuum-sealable opening and an electrode for producing a plasma in the second volume of the multipurpose chamber; and
a selective ion filter that is operable between an activated condition in which the selective ion filter effectively prevents ions passing across a plane that partitions the first volume from the second volume, and a de-activated condition in which the selective ion filter permits ions to pass between the first and second volumes, wherein the selective ion filter comprises electromagnets.



In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, at least claim 1 appears to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Paul Otterstedt on 03/31/2021 a provisional election was made without traverse to prosecute the invention of Species 1 (Figures 1A, 1B), claims1-4, 7-9, 11-12, 16-17. Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10, 13-15, 18-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination maybe expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
6.    The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
7.    As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are: 
i) “means for selectively effectively preventing ions moving across a plane that partitions the first volume from the second volume” in claims 7, 8;
ii) “means for imposing and removing a magnetic field with field lines that extend along the plane”, in claims 8, 9;
iii) “means for venting the first plasma” in claim 11.
9.    Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
For the purposes of examination: 
i) “means for selectively effectively preventing ions moving across a plane that partitions the first volume from the second volume” shall be interpreted to include an electromagnet 202 or 204 controlled by control circuitry 206 (in terms of Fig. 1A and paragraph 0025) of the specification, or equivalents thereof;
‘’means for imposing and removing a magnetic field with field lines that extend along the plane” shall be interpreted to include an electromagnet 202 or 204 controlled by control circuitry 206 (in terms of Fig. 1A and paragraph 0025, 0035) of the specification, or equivalents thereof; and

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
10. For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9, 10, 16, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Dependent claims 9-10, 16-17 are also rejected due to being dependent upon claim 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quon (US 2004/0219737)[or alternately Chen et al (US 2014/0113454){hereinafter Chen}] in view of Metzner et al (US 2001/0035127){hereinafter Metzner} and Nakahara et al (US 2003/0037802){hereinafter Nakahara}. 
Regarding Claim 1: Quon teach an apparatus comprising:
a vessel wall (that surrounds reaction chamber 14 – Fig. 1 and 0026) that encloses contiguous first and second volumes (volumes above and below magnetic filter 68 (Fig. 1 and 0036) of a multipurpose chamber 14 (etching or deposition – 0003);
introducing a semiconductor wafer 48 into the first volume 16 of the multipurpose chamber (0031, 0042);
a second opening (where source gas injection device 56 is mounted on the reaction chamber – Fig. 1 and 0033) and an electrode 26 (coil shaped antenna, for producing a plasma 20 in the second volume (0027){Quon teach the plasma 20 may be inductive or capacitive plasma – 0075) of the multipurpose chamber; and
a selective ion filter 68 (magnetic filter assembly – Fig. 1 and 0036) that is operable between an activated condition (by operation or otherwise of electromagnets – 0036) in which the selective ion filter effectively prevents ions passing across a plane that partitions the first volume from the second volume, and a de-activated condition in which the selective ion filter permits ions to pass between the first and second volumes (by passage or filtering of charged 
Alternately, Chen et al teach a vessel 12 with a chamber wall 14 that encloses contiguous first and second volumes (spaces above and below the magnetic grid 30 – Fig. 1) and a selective ion filter 30 (magnetic grid 30 – Fig. 1 and 0019) with electromagnets 52a, 52b (Fig. 1 and at least 0022). Chen further teach that intensity of the magnetic field passing through the magnetic grid 30 may be adjusted by manipulating the power applied to the electromagnetic coils 52a and 52b using one or more adjustable power supplies 74a and 74b (Fig. 1 and 0033). Chen teach that the magnetic grid 30 serves as a filter to exclude highly energetic electrons from propagating through the passageways 42, while allowing a large portion of low energy electrons to propagate through the passageways 42 (0033). Chen also teach adjusting the intensity, the thickness, the transparency, the passageway aspect ratio, and the position to cause electrons having energies above an acceptable maximum level to divert from the direction to produce a high concentration of electrons having energies at or below the acceptable maximum level near the substrate (0008).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to control the intensity of magnetic field and other grid parameters like aspect ratio etc to enable control passage of charged particles through the magnetic filter and provide enhanced control for obtaining improved uniformity of substrate processing (0007 – Chen).
Quon/Chen do not explicitly teach a first vacuum-sealable opening in the vessel wall for introducing a semiconductor wafer; and the second opening is vacuum sealable.

a second vacuum sealable opening (where central mixing block 262 forms a sealed continuous flow path of gas – Fig. 2 and 0036, 0077, 0078).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide first and second vacuum sealable openings for transfer of substrate and supply of gas into the processing chamber in view of teaching by Metzner in the apparatus of Quon (or Chen) as known structures for transfer of substrate and supply of gas into the into/out the chamber during processing of substrate. 
Additionally, Nakahara teach a substrate processing apparatus comprising a second opening in the upper chamber portion, that is vacuum sealable (by use of hermetic sealing member – Fig. 2 and at least 0102) for supply of gas.
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the second opening that is vacuum sealable in view of teaching by Nakahara in the apparatus of Quon(or Chen) in view of Metzner as known structures for supply of gas into the second volume of the chamber to avoid direct contact of the gas with the proximate chamber portion.
Regarding Claim 2: Quon (or Chen) in view of Metzner and Nakahara teach all limitations of the claim including the selective ion filter comprises an electromagnet (0059) and control circuitry 80 (part of control system – Fig. 1 and 0039) and further teach that the control circuitry 80 is adapted to activate the electromagnet to impose a magnetic field (0040).
Quon (or Chen) in view of Metzner and Nakahara do not explicitly teach the magnetic field lines extend along the plane that partitions the first volume from the second volume.

It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to optimize the arrangement of individual electromagnets in view of teaching by Quon in the apparatus of Quon (or Chen) in view of Metzner and Nakahara to obtain desired filtering of charged particles and obtain enhanced uniformity of substrate processing.
Regarding Claim 3: Quon (or Chen) in view of Metzner and Nakahara teach all limitations of the claim including first vacuum sealed opening (as explained above under claim 1). 
Quon (or Chen) in view of Metzner and Nakahara do not explicitly teach the control circuitry is configured adapted to activate the electromagnet in response to the first vacuum-sealable opening being sealed.
Quon is discussed above. Quon also teach a control circuitry 80 (control system){as explained above claim 2} which is electrically communicated to various components of the apparatus 12 to monitor and/or control the same. The control system 80 is in electrical communication with and may be programmed to control the operation of the gas supply systems 58, 64, the vacuum system 72, the cooling system 76, the voltage probe (not shown), the optical probe 78, and each RF power source 28, 42, 52, 70 {0039}. Quon also teach the control system 80 may be programmed to control the power source powering each electromagnet and thereby control the passage of or the "filtering" of charged particles, from the source plasma into the process region (0040). Quon also teach the control system during processing assures vacuum integrity and cleanliness of the chamber 14 (0042) and activates power source for the 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention for the control circuitry to activate the electromagnet in response to the first vacuum-sealable opening being sealed in view of teaching by Quon in the apparatus of Quon (or Chen) in view of Metzner and Nakahara to enable apply the magnetic field of the magnetic filter after ensuring vacuum sealing of the first sealable opening during processing and obtain enhanced uniformity of substrate processing.
Further, claim limitation “to activate the electromagnet in response to the first vacuum-sealable opening being sealed” is a functional limitation and since the structure of prior art teach all structural limitations of the claim the same is considered capable of meeting the functional limitation, considering also that Quon teach introducing a semiconductor wafer 48 into the first volume 16 of the multipurpose chamber, and further also teach  that the control system 80 may be programmed to monitor and control all components of the apparatus, as per program to enable processing of the substrate (relevant case law already cited above).
Furthermore, it has been held:
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1847 (Bd. Pat. App. & Inter. 1987).

Claim 4 is /are rejected under 35 U.S.C. 103 as being unpatentable over Quon (US 2004/0219737) [or alternately Chen et al (US 2014/0113454){hereinafter Chen}] in view of Metzner et al (US 2001/0035127){hereinafter Metzner} and Nakahara et al (US 2003/0037802){hereinafter Nakahara} as applied to claims 1-3 and further in view of Hamano et al (US 2012/0225566){hereinafter Hamano}.
Regarding Claim 4: Quon (or Chen) in view of Metzner and Nakahara teach all limitations of the claim including the control circuitry 80 is adapted to produce a first plasma 20 in the second (upper) volume (Fig. 1, Quon) by opening the second vacuum-sealable opening and energizing an electrode (as explained above under claim 1, and at least 0026, 0027, 0075 - Quon), in response to a period of time elapsing after energizing activating the electromagnet.
Quon (or Chen) in view of Metzner and Nakahara do not explicitly teach the control circuitry is adapted to produce a first plasma by opening the second vacuum-sealable opening and energizing an electrode, in response to a period of time elapsing after activating the electromagnet.
Quon is discussed above. Quon teach the control circuitry 80 controls various components of the apparatus (0039) and is programmed to control operation of gas supply system and power supply 70 for the magnetic filter assembly 68 (0039).
Further, Hamano teach a plasma apparatus and disclose that plasma generation is configured to generate plasma after generation of magnetic field and after introducing of gases in process chamber 201 (Fig. 1 and 0068).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to adapt the control circuitry regarding supply of gases with respect 
Further, claim limitation “in response to a period of time elapsing after activating the electromagnet” is a functional limitation and since the structure of prior art teach all structural limitations of the claim the same is considered capable of meeting the functional limitation, considering also that Quon teach introducing a semiconductor wafer 48 into the first volume 16 of the multipurpose chamber, and further also teach  that the control system 80 may be programmed to monitor and control all components of the apparatus, including energizing the electrode 26, as per program to enable processing of the substrate (relevant case law already cited above).

Claims 7-9, 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Quon (US 2004/0219737) {or alternately Chen et al (US 2014/0219737){hereinafter Chen}.
Regarding Claim 7: Quon teach an apparatus comprising:
a vessel wall (that surrounds reaction chamber 14 – Fig. 1 and 0026) that encloses contiguous first and second volumes (volumes above and below magnetic filter 68 (Fig. 1 and 0036) of a multipurpose chamber 14 (etching or deposition – 0003); and
a selective ion filter (means) 68 (magnetic filter assembly – Fig. 1 and 0036) that selectively effectively prevents ions moving across a plane (plane comprising 36, 68, 60 – Fig. 1) that partitions the first (lower) volume from the second (upper) volume (Fig. 1), by independent control of each electromagnet of the magnetic filter (at least 0040, 0050, 0053){the selective ion filter of Quon is considered capable to selectively effectively prevent ions moving across a plane 
Alternately, Chen et al teach a vessel 12 with a chamber wall 14 that encloses contiguous first and second volumes (spaces above and below the magnetic grid 30 – Fig. 1) and a selective ion filter 30 (magnetic grid 30 – Fig. 1 and 0019) {means} with electromagnets 52a, 52b (Fig. 1 and at least 0022). Chen further teach that intensity of the magnetic field passing through the magnetic grid 30 may be adjusted by manipulating the power applied to the electromagnetic coils 52a and 52b using one or more adjustable power supplies 74a and 74b (Fig. 1 and 0033). Chen teach that the magnetic grid 30 serves as a filter to exclude highly energetic electrons from propagating through the passageways 42, while allowing a large portion of low energy electrons to propagate through the passageways 42 (0033). Chen also teach adjusting the intensity, the thickness, the transparency, the passageway aspect ratio, and the position to cause electrons having energies above an acceptable maximum level to divert from the direction to produce a high concentration of electrons having energies at or below the acceptable maximum level near the substrate (0008).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to control the intensity of magnetic field and other grid parameters like aspect ratio etc to enable control passage of charged particles through the magnetic filter and provide enhanced control for obtaining improved uniformity of substrate processing (0007 – Chen).
Regarding Claims 8, 9: Quon teach the selective ion filter (means) 68 with power source 70 and control system 80 enables selectively effectively preventing ions moving across the plane comprises means for imposing a magnetic field (electromagnets with individual power supplies 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to control the intensity of magnetic field and other grid parameters like aspect ratio etc to enable control passage of charged particles (including ions) through the magnetic filter and provide enhanced control for obtaining improved uniformity of substrate processing (0007 – Chen).
Regarding Claim 11: Quon teach all limitations of the claim including a control circuitry 80 (Fig. 1 and 0039) but do not explicitly teach the control circuitry is further adapted to actuate means for venting the first plasma from the chamber in response to a period of time elapsing after producing the first plasma.
Quon is discussed above.
Quon teach the apparatus includes a venting (vacuum) system 72 that is coupled to the reaction chamber 14 through a gas outlet opening 74 for removal (venting) of gases from the interior area 16 of the reaction chamber 14 (Fig. 2 and 0035). Quon further teach that the 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to adapt (program) the control circuitry to actuate means for venting the first plasma from the chamber in response to a period of time elapsing after producing the first plasma in view of teaching by Quon to enable exhaust plasma gases from the chamber, after processing as per program of the control circuitry.
Further, claim limitation “to actuate means for venting the first plasma from the chamber in response to a period of time elapsing after producing the first plasma” is a functional limitation and since the structure of prior art teach all structural limitations of the claim the same is considered capable of meeting the functional limitation, considering also that Quon teach that the control system 80 may be programmed to control gas supply system, vacuum system, the power source powering each electromagnet and thereby control the passage of or the "filtering" of charged particles” (relevant case law already cited above).

Regarding Claim 12: Quon teach all limitations of the claim including a control circuitry 80 (as explained above under claim 1) but do not explicitly teach the control circuitry is further adapted to produce a second plasma in the first and second volumes by first de-activating the electromagnet and then energizing the electrode.
Quon is discussed above. Quon also teach the control system 80 is in electrical communication with various components of the apparatus to monitor/control these and may be 
Quon further teach that the apparatus enables to form a first (source) plasma 20 in the first volume and second (process) plasma 24 in the second volume (Fig. 1 and at least 0036).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to adapt (program) the control circuitry to produce a second plasma in the first and second volumes by controlling activation/activating the electromagnets and the  energizing of the electrode in view of teaching by Quon to enable processing of the substrate as per program instructions.
Further, claim limitation “to produce a second plasma in the first and second volumes by first de-activating the electromagnet and then energizing the electrode”, is a functional limitation and since the structure of prior art teach all structural limitations of the claim the same is considered capable of meeting the functional limitation, considering also that Quon teach that the control system 80 may be programmed to control gas supply system, vacuum system, the power source powering each electromagnet, the electrode, and thereby control the passage of or the "filtering" of charged particles” (relevant case law already cited above).

Claims 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Quon (US 2004/0219737) {or alternately Chen et al (US 2014/0219737){hereinafter Chen} as applied to claims 7-9, 11, 12 and further in view of in view of Metzner et al (US 2001/0035127){hereinafter Metzner}.
Regarding Claim 16: Quon (or Chen) teach all limitations of the claim including means for imposing and removing the magnetic field (as explained above under claims 8, 9) and also 
Quon (or Chen) do not explicitly teach a first vacuum-sealable opening in the vessel wall for introducing a semiconductor wafer; and the control circuitry is adapted to activate the electromagnet in response to sealing a first opening through the vessel wall.
Metzner teach an apparatus comprising a first vacuum-sealable opening in the vessel wall (where slit valve 215 is disposed – Fig. 4 and 0047); and
a second vacuum sealable opening (where central mixing block 262 forms a sealed continuous flow path of gas – Fig. 2 and 0036, 0077, 0078).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide first and second vacuum sealable openings for transfer of substrate and supply of gas into the processing chamber in view of teaching by Metzner in the apparatus of Quon (or Chen) as known structures for transfer of substrate and supply of gas into the into/out the chamber during processing of substrate. 
Further, Quon is discussed above. Quon also teach a control circuitry 80 (control system){as explained above claim 2} which is electrically communicated to various components of the apparatus 12 to monitor and/or control the same. The control system 80 is in electrical communication with and may be programmed to control the operation of the gas supply systems 58, 64, the vacuum system 72, the cooling system 76, the voltage probe (not shown), the optical probe 78, and each RF power source 28, 42, 52, 70 {0039}. Quon also teach the control system 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to adapt the control circuitry to control the activation of the electromagnet in response to sealing a first opening through the vessel wall in view of teaching by Quon in the apparatus of Quon in view of Metzner to enable apply the magnetic field of the magnetic filter after ensuring vacuum sealing of the first sealable opening during processing and obtain enhanced uniformity of substrate processing.
Further, claim limitation “to activate the electromagnet in response to sealing a first opening through the vessel wall” is a functional limitation and since the structure of prior art teach all structural limitations of the claim the same is considered capable of meeting the functional limitation, considering also that Quon teach introducing a semiconductor wafer 48 into the first volume 16 of the multipurpose chamber, and further also teach  that the control system 80 may be programmed to monitor and control all components of the apparatus, as per program to enable processing of the substrate (relevant case law already cited above).

Regarding Claim 17: Quon(or Chen) in view of Metzner teach all limitations of the claim including control circuitry 80 (as explained above under claim 16). Further, Quon also teach that the control circuitry 80 is electrically communicated to and controls various components of the apparatus to monitor and control the same including activating the electromagnets, energizing 
Quon (or Chen) in view of Metzner do not explicitly teach the control circuitry is further adapted to energize an electrode for producing a plasma in the second volume of the multipurpose chamber following activation of the electromagnet.
Quon is discussed above. Quon also teach a control circuitry 80 (control system){as explained above claim 2} which is electrically communicated to various components of the apparatus 12 to monitor and/or control the same. The control system 80 is in electrical communication with and may be programmed to control the operation of the gas supply systems 58, 64, the vacuum system 72, the cooling system 76, the voltage probe (not shown), the optical probe 78, and each RF power source 28, 42, 52, 70 {0039}. Quon also teach the control system 80 may be programmed to control the power source powering each electromagnet and thereby control the passage of or the "filtering" of charged particles, from the source plasma into the process region (0040). Quon also teach the control system activates the RF power source 70 for energizing the electrode 26 and activates power source for the electromagnets (0043)to generate plasma 20 in the second (upper) volume.
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to adapt the control circuitry to control the energizing of the electrode producing a plasma and also control activation/deactivation of electromagnets in the second volume in view of teaching by Quon in the apparatus of Quon (or Chen) in view of Metzner to enable process the substrate as per program in the control circuitry.
Further, claim limitation “to energize an electrode for producing a plasma in the second volume of the multipurpose chamber following activation of the electromagnet” is a functional .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ide et al (US 2007/0286967) teach a plasma apparatus comprising a vessel wall that encloses contiguous first and second volumes (below and above the plates 60, 61 – Fig. 1 and 0057), and wherein the filter 60, 61 is configured to trap ions generated in the plasma (0057).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR DHINGRA whose telephone number is (571)272-5959.  The examiner can normally be reached on Mon,Wed,Thur: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RAKESH K DHINGRA/Primary Examiner, Art Unit 1716